Name: Commission Regulation (EEC) No 2097/92 of 24 July 1992 amending Regulation (EEC) No 1805/78 on the withdrawal by fruit and vegetable producers' organizations of products not complying with their marketing rules
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  marketing;  plant product;  technology and technical regulations
 Date Published: nan

 No L 210/14 Official Journal of the European Communities 25. 7. 92 COMMISSION REGULATION (EEC) No 2097/92 of 24 July 1992 amending Regulation (EEC) No 1805/78 on the withdrawal by fruit and vegetable producers' organizations of products not complying with their marketing rules Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organisation of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular the second subparagraph of Article 15 (1 ) thereof, Whereas Commission Regulation (EEC) No 1805/78 (3), as last amended by Regulation (EEC) No 1 592/87 (4), set out the requirements pertaining to withdrawals by produ ­ cers' organizations which, under the second subparagraph of Article 15 ( 1 ) of Regulation (EEC) No 1035/72, decide not to put on sale products that although meeting the quality standards do not satisfy the marketing rules that these organizations have adopted in order to limit the volume of supplies ; whereas in particular that Regulation sets out the minimum requirements that such withdrawn produce must meet ; Whereas nectarines have been added to the products listed in Annex II to Regulation (EEC) No 1035/72 covered by the second paragraph of Article 15 (1 ) of that Regulation ; whereas nectarines should therefore also be brought within the scope of Regulation (EEC) No 1805/78 ; Article 1 The second indent in Article 1 of Regulation (EEC) No 1 805/78 is hereby replaced by the following : '  in the case of tomatoes, table grapes, apricots, peaches and nectarines, the quality, grading and packaging requirements laid down by the quality standards in respect of the classes in operation ; peaches and nectarines may however be presented unlayered in the packaging.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . O OJ No L 180, 1 . 7 . 1992, p. 23. O OJ No L 205, 29. 7. 1978 , p. 64. 0 OJ No L 146, 6. 6 . 1987, p. 53.